Notice of Allowance
This communication is in response to the RCE filed on 02/25/2022. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1, 3-7, 9-12, 14-15, and 17-20 are allowed.  Claims 2, 8, 13, and 16 have been canceled.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Richard Krukar (Reg. No. 53,162) on 03/08/2022.
The application has been amended as follows: 

1 (currently amended). A method implemented by a network appliance that includes a control plane and a data plane, the method comprising:
configuring, by the control plane, a packet processing circuit of the data plane to produce a plurality of output packets by processing a plurality of input packets of a network traffic flow;
configuring, by the control plane, the data plane to measure a flow metric for the network traffic flow in accordance with a flow monitoring policy;
configuring, by the control plane, the data plane to trigger a reporting policy in response to determining that a criterion is met by the network traffic flow;
receiving, by the data plane, the input packets;
processing, by the packet processing circuit, the input packets to produce the output packets;
measuring, by the data plane, the flow metric for the network traffic flow;

determining, by the data plane, that the criterion is met by the network traffic flow;
triggering the reporting policy; and
transmitting the flow metric to a flow diagnostic recipient,
wherein
the network appliance includes the control plane and the data plane,
the data plane includes a timer block that produces a time value, and
the data plane uses the time value to measure the flow metric.

2  (canceled).

12 (currently amended). A network appliance comprising:
a control plane; and
a data plane that includes a packet processing circuit, wherein:
the control plane configures the packet processing circuit to produce a plurality of output packets by processing a plurality of input packets of a network traffic flow,
the control plane configures the data plane to measure a flow metric for the network traffic flow in accordance with a flow monitoring policy,
the control plane configures the data plane to trigger a reporting policy in response to determining that a criterion is met by the network traffic flow,
the data plane receives the input packets,
the data plane processes the input packets to produce the output packets,
the data plane transmits the output packets,
the data plane measures the flow metric for the network traffic flow,

the network appliance sends the flow metric to a flow diagnostic recipient in accordance with the reporting policy,
the data plane includes a timer block that produces a time value, and
the data plane uses the time value to measure the flow metric.

13 (canceled).

19 (currently amended). A network appliance comprising:
a means for receiving a plurality of input packets of a network traffic flow;
a means for transmitting a plurality of output packets of the network traffic flow;
a packet processing means for processing the input packets to produce the output packets; 
a means for configuring the packet processing means to process the input packets and to measure a flow metric; and
a timing means for producing a time value,
wherein
the packet processing means measures a flow metric of the network traffic flow in accordance with a flow monitoring policy,
the packet processing means determines that a criterion is met by the network traffic flow,
the packet processing means triggers a reporting policy in response to determining that the criterion is met by network traffic flow, 
the network appliance transmits the flow metric to a flow diagnostic recipient in accordance with the reporting policy, and
the packet processing means uses the timing means to measure the flow metric.


Allowable Subject Matter
An updated search has been performed, and no prior art has been found that alone, or in any
reasonable combination would read the claims as amended,
The following is an examiner's statement of reasons for allowance:
As to claims 1, 12, and 19, the closest art of record Brenes (US 20070081543) and Chen (US 20180255099) does not fairly teach:
configuring, by the control plane, a packet processing circuit of the data plane to produce a plurality of output packets by processing a plurality of input packets of a network traffic flow;
configuring, by the control plane, the data plane to measure a flow metric for the network traffic flow in accordance with a flow monitoring policy;
processing, by the packet processing circuit, the input packets to produce the output packets;
measuring, by the data plane, the flow metric for the network traffic flow;
determining, by the data plane, that the criterion is met by the network traffic flow;
wherein
the network appliance includes the control plane and the data plane,
the data plane includes a timer block that produces a time value, and
the data plane uses the time value to measure the flow metric.

The prior art of record does not discloses the limitations above in combination with the remaining elements in the independent claims. Dependent claims 3-7, 9-11, 14-15, 17-18, and 20 depend from now on allowed independent claims and therefore also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.